DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/505331, attorney docket 102351-1360. Application claims priority from provisional application 62697283, filed 07/12/2018, and applicant is Advanced Semiconductor Engineering, Inc. 
Subsequent to the office action issued 12/23/2021, applicant has amended claim claims 1, 6, 8, 11, 23 and 24, and added claims 26 and 27. Claims1-15 and 21-27 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
In his response dated 3/23/2021, applicant correctly argues that the §112b rejection of claim 25 for antecedent is improper because antecedent can be found in parent claim 15, so that rejection is withdrawn.
Applicant correctly argues that the art of record Patel, Coffy and Saxton do not teach a lid with a gap between the wall and the barrier that connects the first and second cavities. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Fujimoto (U. S. 2015/0243802).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-8, 10, 12, 14, 15, 22 -27 are rejected under 35 U.S.C. 102a(1)/a(2) as being anticipated by Fujimoto (U.S. 2015/0243802).

As for claim 1,
Fujimoto teaches in figure 7b, an optical device, comprising: 
a substrate (40); 
an electronic component (2) disposed on the substrate, the electronic component having an active surface (light is received from above, through the window 7b to the active face) facing away from the substrate; 

and a barrier (34) disposed on the active surface of the electronic component and spaced apart from the wall structure of the lid (shown in figure 7b, the gap between barrier 34 and wall 5 is inherent so that the lid can be assembled without contact being made between the metal lump and the wall, which could damage the assembly).  
wherein the lid comprises a first cavity (4a) and a second cavity (not labeled but opposite the wall from 4a above 3a) connected to the first cavity through a gap (at 5c and between 5c and 34) between the wall structure (5) and the barrier (34).

As for claim 2,
Fujimoto teaches the optical device of claim 1, and teaches that a height of the barrier is equal to or greater than a distance between the wall structure and the active surface of the electronic component ([0069]).

As for claim 3,
Fujimoto teaches the optical device of claim 1, and teaches a light emitter (3a) disposed on the substrate, wherein the electronic component has a light detecting area (3b [0077]); and 
the wall structure and the barrier are disposed between the light emitter and the light detecting area of the electronic component (figure 7b).  

As for claim 5,
Fujimoto teaches the optical device of claim 3, and teaches that the barrier (34) is disposed between the light emitter and the wall structure (figure 7b).  

As for claim 6,
Fujimoto teaches the optical device of claim 3, wherein the lid (7) defines a first cavity (4a) accommodating the light detecting area and a second cavity (above 3a) accommodating the light emitter (figure 7b).

As for claim 7,
Fujimoto teaches the optical device of claim 6, and teaches that the electronic component has a first portion within the first cavity and a second portion within the second cavity (the semiconductor substrate defines the electronic component and extends across the wall).

As for claim 8,
Fujimoto teaches in figure 7b an optical device, comprising: 
a substrate (40); 
an electronic component (2/3a/3b) disposed on the substrate, the electronic component having an active surface (opposite the substrate 40) facing away from the substrate; 

a barrier (34) disposed on the active surface of the electronic component wherein the barrier is spaced apart from the wall structure and adjacent to at least one lateral surface of the wall structure of the lid (side surface shown in figure 7, note that the metal lump 34 acts as a light barrier [0025]).
and wherein the lid comprises a first cavity (4a) and a second cavity (cavity above 3a) connected to the first cavity through a gap between the wall structure and the barrier (the gap is inherent so that the lid can be assembled without contact being made between the metal lump and the wall, which could damage the assembly).

As for claim 10,
Fujimoto teaches the optical device of claim 8, wherein at least one lateral surface of the wall structure of the lid faces away from the barrier (in the combination, the right face of the wall faces away from the barrier in figure 7). 

As for claim 12,
Fujimoto teaches the optical device of claim 8, and teaches the wall structure and the barrier are disposed between the light emitter and the light detector; 
And the light detector (32) disposed on the substrate (40) or a light emitter disposed on the active surface of the electronic component (2).

As for claim 14,
Fujimoto teaches the optical device of claim 12, and teaches that the light transparent material (7a, 7b) includes a first protrusion portion over the light emitter and a second protrusion portion over the light detector (shown in figure 7b). 

As for claim 15,
Fujimoto teaches the optical device of claim 12, and teaches that the lid has a first aperture (opening 7a).

As for claim 22,
Fujimoto teaches the optical device of claim 1,
and Fujimoto teaches a light emitter (3a) disposed on the active surface of the electronic components (2), 
wherein the barrier (34) is disposed between the light emitter (3a) and the wall structure (5a).  

As for claim 23,
Fujimoto teaches the optical device of claim 3, wherein the lid (7) defines a first cavity (4a) accommodating the light detecting area and a second cavity (above 3a) accommodating the light emitter (figure 7b).

As for claim 24,
Fujimoto teaches the optical device of claim 12, 


As for claim 25,
Fujimoto teaches the optical device of claim 15, and teaches diffuser films (6a, 6b) disposed within the first aperture and the second aperture.

 As for claim 26,
Fujimoto teaches the optical device of claim 1, wherein the barrier (34) directly contacts the active surface of the electronic component (formed on the active substrate). 
 
As for claim 27
Fujimoto teaches the optical device of claim 1, wherein a projection of the wall structure is within the active surface of the electronic component (it is directly above the active substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto.

As for claim 4,
Fujimoto teaches the optical device of claim 3, but does not teach that the barrier is disposed between the light detecting area of the electronic component and the wall structure.  
However, a barrier disposed on the opposite side of the wall the location of the  would have been an obvious modification of the device disclosed by Fujimoto,  although they differ in the location of the barrier with respect to the wall, would perform the same functions respectively regardless of how they are arranged. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to rearrange the locations of the semiconductor film, source/drain electrodes, and the conductive oxide films, with no change in the device’s 

As for claim 21,
Fujimoto teaches the optical device of claim 1, further comprising: a light detector (3b) disposed on the substrate 40, but does not teach that that the barrier is disposed between the light detector and the wall structure.  
However, a barrier disposed on the opposite side of the wall the location of the  would have been an obvious modification of the device disclosed by Fujimoto,  although they differ in the location of the barrier with respect to the wall, would perform the same functions respectively regardless of how they are arranged. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to rearrange the locations of the semiconductor film, source/drain electrodes, and the conductive oxide films, with no change in the device’s function, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
  
Claims 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Patel (U.S. 8,604,436).

As for claim 9,
Fujimoto teaches the optical device of claim 8, but does not teach that the barrier surrounds all the lateral surfaces of the wall structure of the lid.

It would have been obvious to one skilled in the art at the effective filing date of this application to add the additional barrier of the embodiment of figure 9 of Patel  to Fujimoto because it adds an additional barrier layer to isolate the emitter from the receiver . One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 11,
Fujimoto teaches the optical device of claim 8, bur does not teach hat the barrier includes a recess and the wall structure of the lid extends within the recess.  
However Patel teaches figure 14 teaches barrier material (118) that includes a recess into which the lid extends, which is adjacent to and spaced apart from the sidewalls of the barrier.
It would have been obvious to one skilled in the art at the effective filing date of this application add the trenched barrier because provides a more effective light barrier than a flat surface between the wall and emitter or receiver Patel [co8 ln66-co9 ln16], in addition, the barrier of Patel allows the lid to be separable from the substrate. One skilled in the art would have combined these elements with a reasonable expectation of success.
In the combination, it would have been obvious to have the wall spaced apart from lateral surfaces and a bottom surface of the recess.


As for claim 13, 
Fujimoto teaches the optical device of claim 12, but does not teach a light transparent material disposed on the substrate and covering the barrier, the light detector and the light emitter, wherein the light transparent material is spaced apart from the lid.  
However, Patel teaches in figure 14 a light transparent material (114) disposed on the substrate and covering the barrier, the light detector and the light emitter, wherein the light transparent material is spaced apart from the lid (by the barrier) ([Patel [Co5 ln8-10]).  
It would have been obvious to one skilled in the art at the effective filing date of this application to add the light transparent material of Patel to Fujimoto because the material would protect the components from moisture or other contaminants. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893